 
EXHIBIT 10.2.9







CALPINE CORPORATION


2008 Calpine Incentive Plan




I.              Effective Date


The 2008 Calpine Incentive Plan (the “CIP” or the “Plan”) is effective as of
January 1, 2008.


II.            Plan Purpose


The CIP is a key element of Calpine Corporation's ("Company") total compensation
program and is designed to attract, motivate, retain and reward eligible
employees. The plan rewards eligible employees by allowing them to receive
bonuses based upon both how well the Company performs against certain financial
objectives as well as how the individual personally performs.  In order for any
bonuses to be earned and paid, the Company must meet minimally acceptable
performance targets.  If those targets are not met, no bonuses will be paid.  If
those targets are met, then bonuses will be paid based on a combination of
Company performance and individual performance.


III.           Plan Eligibility


Participants eligible to participate in the Plan are defined in Exhibit A.


IV.           Bonus Pool Determination


The aggregate CIP bonus pool amount approved by the Compensation Committee of
the Board of Directors (the “Committee”), is determined in the following steps:


 
1.
Prior to the start of, or early in each performance period, the Company shall
confirm the business/performance goals for the Company ("Corporate Goals")
and/or for various departments ("Department Goals") for that period.  The
Corporate Goals and Department Goals for the current performance period are
attached hereto as Exhibit B.



 
2.
During the fiscal quarter following the performance period (which is the entire
calendar year), the Plan Administrator shall review how the actual results for
the period compared to the Corporate Goals and Department Goals for that period
and determine the level of achievement of the various goals, expressed as a
percentage.  As required, the Committee will review and approve, modify, adjust
or cancel the achievement in its sole discretion.



 
 

--------------------------------------------------------------------------------

 


 
3.
The sum each participant's "Annual Cash Bonus Target" which is each
participant’s Target Percentage (described in Section V (1) below) multiplied by
his or her base salary, for the calendar year to which Corporate Goals and/or
Department Goals (as defined in Section IV(1) above) and Individual Goals (as
defined in Section V(4)) apply ("Base Salary"), establishes the target aggregate
CIP bonus pool ("Aggregate Target CIP Bonus Pool").



 
4.
The percentage of goal achievement shall be applied to the Aggregate Target CIP
Bonus Pool, and may result in a final actual aggregate CIP bonus pool ("Final
Aggregate CIP Bonus Pool") greater than, or less than, the sum each
participant's Annual Cash Bonus Target.  As a general rule, the level of the
Final Aggregate CIP Bonus Pool shall be consistent with the Company’s level of
Corporate Goal and/or Department Goals achievement.



Based upon the achievement of the Corporate Goals and/or Department Goals, the
Committee may adjust the Aggregate Target CIP Bonus Pool up or down based on
unplanned circumstances or events.


V.            Participant Bonus Determination


Although participant bonus determinations are completely at the discretion of
the Plan Administrator and subject to the achievement of Corporate Goals and/or
Department Goals, many factors are taken into consideration in determining an
individual participant’s earned bonus under the Plan.


The bonus amount allocated to a participant ("Earned Bonus") is generally
determined by the following factors:


 
1.
Position – Each eligible position is associated with a job code that is assigned
a target percentage based on the level of responsibility and market practices
for the position ("Target Percentage").  The Target Percentage, which is based
on market data and internal/Calpine discretion (provided that a 16B officer's is
based on market data and the discretion of the Board of Directors of Calpine),
will be communicated to each participant upon hire, placement in, or promotion
to any CIP eligible position.



 
2.
Base Salary – The amount of a participant's Base Salary earned in a CIP eligible
position during a performance period is directly related to a participant's
Earned Bonus.  The "Base Salary" for a participant shall be prorated for any
partial service on account of disability, leaves, promotions or any other
position changes.



 
3.
Company Performance – The level of Corporate Goal achievement and the resulting
funding level as determined by the Committee and described in Section IV is one
factor used in determining a participant’s Earned Bonus.



 
2

--------------------------------------------------------------------------------

 


 
4.
Department Performance – The level of a Department Goal achievement and the
resulting funding level as determined by the Committee as described in Section
IV is another factor in determining a participant's Earned Bonus.



 
5.
Participant Job Performance – An additional component in calculating a
participant's Earned Bonus is the attainment of specific individual goals and
objectives, which are established by the participant along with the
participant's respective manager at the beginning of the measurement period
("Individual Goals").



 
6.
Corporate Initiatives – Each Plan year the Company will define several key
corporate goals that participants can influence through their performance.  The
2008 corporate initiatives are listed on Exhibit B.



 
7.
Mix of Corporate Goals, Department Goals and Individual Goals – Earned Bonuses
are determined based on a combination, or mix, of the achievement of Corporate
Goals, Department Goals, Corporate Initiatives and Individual Goals that is
determined by Job Level, and is included in Exhibits A and B attached hereto.



 
8.
Other Factors Considered:

 
 
Ÿ
Foremost are Calpine’s overriding principles of ethical conduct and
integrity.  It is expected that each participant will conduct Calpine's business
in an open and honest fashion and actions, and that decisions will represent the
Company with honor and distinction in the face of public scrutiny.



 
Ÿ
Furthermore, a participant’s compliance with all applicable laws and Company
policies, procedures and standards (including, but not limited to, the Code of
Conduct, the Risk Management Procedures Manual, the Antitrust Policy, the Safety
and Health Policy, and the Equal Employment Opportunity Policy) is an essential
consideration in determining bonus eligibility and amount.  In addition, a
participant’s Earned Bonus under the Plan may be adjusted for his or her
individual performance and contribution, as determined by the participant’s
manager.

 
VI.           Payment of Earned Bonus


Each Earned Bonus under the Plan will be calculated based on attainment of goals
and paid as follows:
 
 
Ÿ
Provided the Corporate Goals and/or Department Goals are achieved as set forth
in Exhibit A, the Earned Bonus will be paid within 75 days after the end of the
Plan Year – December 31.

 
 
3

--------------------------------------------------------------------------------

 
 
 
Ÿ
Participants in the Transition Incentive Award program of the CIP:  The CIP also
provides a limited number of awards to participants under the Transition
Incentive Provision (“Exhibit C”).  These employees are engaged in activities
such as asset sales, plant closings, etc. which may, by the nature of the
activity, result in the elimination of their jobs. Employees in this
classification will be advised of their respective participation based on
criteria determined by the Company from time to time.



 
Ÿ
In all cases, bonus payments will be subject to all applicable taxes and any
applicable and appropriate deductions for garnishments, 401(k) Retirement
Savings Plan, and other deductions or withholdings.

 
VII.         Transfers and New Hires


In the event that a participant transfers from one position to another during
the course of the performance period, or is a new hire, his/her Plan bonus for
the year will be calculated on a pro-rated basis to reflect the actual time
spent in each position and the bonus target for each position during the
performance period.  An employee hired between November 1 and December 31 is not
eligible to participate in the CIP for the calendar year in which he or she was
hired.


VIII.        Retirements, Disability, Death and Terminations


Except as provided below, participants are eligible to receive a bonus under
this Plan provided they remain actively employed on the day bonus payments are
paid.  Participants in the Transition Incentive Award program of the CIP are
exempt from this provision.


Notwithstanding the foregoing, in the event of a participant’s retirement
(provided such participant qualified under the Company’s retirement policy),
long-term disability or death during a Plan year, his/her Earned Bonus will be
pro-rated to reflect the actual time in active service during the Plan year. If
a Plan participant dies, retires or becomes subject to long-term disability
after the conclusion of a performance period, but prior to the bonus payout for
such period, he or she will still be eligible to receive the entire Earned Bonus
under the Plan for such period.


Except as otherwise provided hereunder, any participant whose employment is
terminated by the Company for any reason (including such termination by the
Company after a participant becomes eligible for retirement) or who voluntarily
resigns (except for retirement) prior to the Earned Bonus payout is not eligible
to receive a bonus payment under such program.


IX.          Administration


The Plan will be administered by the Plan Administrator who shall be Calpine’s
Chief Executive, or the Company officer designated by the Chief Executive
Officer from


 
4

--------------------------------------------------------------------------------

 


time to time (i.e., SVP Human Resources, etc.).  The Plan Administrator shall
have broad authority to interpret the terms and conditions of the Plan, subject
to the following decisions reserved for the Committee:


1.      As required, the approval of the Company’s financial and non-financial
goals discussed in Section IV above; and


2.      Interpretation of the Plan on any matters in which the Chief Executive
Officer or the Plan Administrator is not a disinterested party.


Furthermore, the Plan Administrator must approve any modifications, amendments,
or adjustments to the Plan or any of its key provisions and all bonus
payments.  In addition, all bonus payments under this Plan are subject to the
review and the approval of the Chief Executive Officer.  Any decisions of the
Plan Administrator in the interpretation of the Plan may be appealed in writing
to the Committee.  However, any decision of the majority of the Committee is
final and binding on all parties.


X.           Disputes


If a Plan participant disputes a bonus payment or the absence of a payment under
such program, he or she must submit a claim in writing describing the claim to
the Plan Administrator.  The Plan Administrator will respond to the claim within
a reasonable time.  Any decisions of the Plan Administrator may be appealed in
writing to the Committee.  However, any decision of a majority of the Committee
is final and binding on all parties.


XI.          Discretion in Amendment/Termination


Distribution and payout of all Earned Bonus amounts under the CIP are at the
sole discretion of the Plan Administrator. The Plan Administrator may at any
time and for any reason, amend, alter, suspend or terminate this Plan, subject
to the approval of the Committee.  Any amendment, supplement, or exception to
this Plan must be in writing and will be communicated to all eligible
participants.  Likewise, any superseding management incentive plan must be in
writing and expressly state that it supersedes this Plan.  The Committee may in
its discretion suspend any and all payments under the Plan.


XII.         No Employment Rights


Notwithstanding anything to the contrary herein, each Plan participant’s
employment with the Company is and shall continue to be at-will.  A
participant’s employment with the Company may be terminated at any time by the
participant or the Company, with or without cause and with or without notice, as
permitted by law.


 
5

--------------------------------------------------------------------------------

 


XIII.        Governing Law


The validity, interpretation, construction and performance of this Plan shall be
governed in accordance with Texas law, except for its conflict of laws
provisions, unless a superseding federal law is applicable or, in the case of
Canada, unless a superseding law under Canadian jurisdiction is applicable.


XIV.        No Assignment


Without the written consent of the Plan Administrator, no participant may assign
any right or obligation under this Plan to any other person or
entity.  Notwithstanding the foregoing, the terms of this Plan and all rights of
the participant hereunder shall inure to the benefit of, and be enforceable by,
the participant’s personal and legal representatives, executors, administrators,
successors, heirs, distributes, devisees or legatees.


XV.          Integration


This document and each exhibit hereto represent the entire agreement and
understanding between the Company and the participants in the Plan as to the
subject matter herein, and therefore supersede all prior or contemporaneous
agreements, whether written or oral.


XVI.        Severability


The invalidity of unenforceability of any provision or provisions of this Plan
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect.


 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
2006
Calpine Incentive Plan – Eligible Participants




I.          Power Operations, Central Operations and Corporate Staff as listed
below
 
             Participants in the Calpine Incentive Plan (“CIP”) will include
employees at the following levels:


Ÿ      Executive Vice President
Ÿ      Senior Vice President
Ÿ      Vice President and equivalent
Ÿ      Director and equivalent
Ÿ      Managers and equivalent
Ÿ      Individual Contributors as determined by the Plan Administrator
 
Eligible participants will be notified by the Plan Administrator and will
receive a plan document at the time they are nominated for participation.


II.          Earned Bonus and Annual Goals


The Earned Bonus will be determined upon attainment of the annual Corporate
Goals and/or Department Goals as described in Exhibit B. Payout will occur
within 75 days after the end of the Plan year (12/31).
 
Participants’ Earned Bonus will be determined by the achievement of Corporate
Goals, Department Goals, Corporate Initiatives and Individual Goals.








 
7

--------------------------------------------------------------------------------

 


EXHIBIT B
2006


Pool Funding and CIP Bonus Plan Goals/Metrics






Pool Funding
 
 
Ÿ
Each plan participant has an Annual Cash Bonus Target that equals the product of
his/her Base Salary times the Target Percentage associated with his/her job
level (see table in Exhibit A).  The Aggregate Target CIP Bonus Pool equals the
sum of the participants’ Annual Cash Bonus Targets.



 
Ÿ
Based upon results, the Bonus Pool may be adjusted upward or downward based on
unplanned extra ordinary events.


* * * * *


 
 
Ÿ
Corporate Goal:  The Company must meet a minimum threshold performance of at
least 80 percent of budgeted EBITDAR in order for the CIP program to be funded
in 2008.  For 2008, the budgeted EBITDAR target is $1.694 billion
dollars.  Eighty percent of this target is $1.355 billion.  The Corporate Goal
will account for 50 percent of the Plan funding.  To receive any funding for
this half of the goal, the Company must achieve a minimum of 90 percent of the
budgeted EBITDAR, which equates to $1.524 billion.  As previously noted, this
number could be adjusted for unplanned circumstances or events.



 
Ÿ
Departmental Goal:  This will account for 50 percent of the Plan funding.  A
departmental expense budget was established for each CEO direct report during
the 2008 budget process.  If a department exceeds its expense budget by more
than 10 percent, the department will receive no funding for this portion of the
CIP program.  If a department is over its expense budget but does not exceed the
10 percent above budget cap as previously described, funding of this portion of
the CIP will be reduced one percent for each percent the department's actual
expense performance is above its expense budget target.  If a department
performs at or under budget, it will receive the full 50 percent funding for
this portion of the Plan.

 
 
 
8

--------------------------------------------------------------------------------

 




Department Goal
Corporate Goal
Result
 
 
Below 80 percent
budgeted EBITDAR
 
Neither goal funded
 
Meet or below expense
budget
 
90 percent or above
budgeted EBITDAR
 
 
Both goals funded proportionately
 
Meet or below expense
budget
 
Below 90 percent
budgeted EBITDAR
 
Department goal funded
proportionately
 
Exceeded expense budget by
less than 10 percent
 
90 percent or above
budgeted EBITDAR
 
 
Both goals funded proportionately
 
Exceeded expense budget by
more than 10 percent
 
90 percent or above
budgeted EBITDAR
 
Corporate goal funded
proportionately





With the exception of awards paid under the Transition Incentive program
(Exhibit C) that may involve the elimination of a participant’s own position,
participants must be actively employed on the date of the payment of the Earned
Bonus in order to receive payment.




* * * * *


Corporate Initiatives for 2008
 
 
Ÿ
The Company will work to improve corporate fundamentals with emphasis on both
corporate culture and corporate operations.  Using tools such as ACE and SPRC,
the Company will continue the cultural transformation that is under way.  The
Company will also focus on improved retention, recruitment and training.  The
Company will also enhance its performance management reporting using such tools
as dashboard snapshots of performance as well as key performance indices.



 
Ÿ
The Company will work to improve performance above the 2008 business plan target
of $1,239 million in gross profit.  Calpine Commercial Operations will be
focusing on trading optimization and Calpine Plant Operations will be focusing
on improving efficiency and reliability.



 
Ÿ
The Company will work to improve performance above the 2008 business plan
EBITDAR of $1,694 billion and $19 million in cash flow.  Key areas of focus will
include managing reorganization costs, reducing controllable expenses and
managing construction projects to achieve on-time and on-budget results.

 
 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT C
2006
Transition Incentive Plans






In connection with activities necessary to the successfully disposition of
assets, closing of plants and similar activities designed to support the
restructuring of Calpine, there may be a number of employees who, by the nature
of their activities, eliminate their respective jobs.  The Transition Incentive
Plans provide a program that rewards these participants for their work in
completing assignments and specific transactions that enhance Calpine’s value.




A.  Transaction/Transition Bonus


To be paid to CIP eligible employees who are working on a specific assignment
with a targeted end date.  In the majority of cases, the completion of the
assignment will result in the affected employee’s lay-off.  Generally, the
Earned Bonus for an affected employee will be calculated based upon his/her
Annual Cash Bonus Target.  Any Earned Bonus may be paid during the assignment or
specific transaction, upon the assignment's or transaction's completion, or
both.  The Transaction/Transition bonus is paid in lieu of a CIP bonus.  An
Earned Bonus shall be paid with 75 days of the assignment's or transaction's
completion.


Subject to a written agreement, an employee who voluntarily resigns or is
terminated by the Company for any reason prior to successful completion of the
specified assignment will not be eligible for a Transaction/Transition bonus
payout.


B.  Construction Completion Bonus


To be paid to construction, engineering and commissioning employees at the level
of Director and below (including designated employees who are not eligible for
the CIP) assigned to specific capital or construction projects.  Each specified
project will have a construction completion bonus pool assigned to it.  An
Earned Bonus will be made on a discretionary basis by management based upon an
employee’s contribution to that project.  An Earned Bonus may be paid during the
project, upon completion of the construction project or both.  Each Earned Bonus
may be paid to employees who are no longer employed with Calpine at the time the
entire construction project is completed as long as management deems their
services to have been satisfactorily completed and no longer needed at some time
prior to the project’s completion date.


Subject to a written agreement, an employee who voluntarily resigns or is
terminated by the Company for any reason prior to completion of the construction
project will not be eligible for a Construction Completion Earned Bonus payout.
 
 
10